Name: Commission Directive 2004/61/EC of 26 April 2004 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for certain pesticides prohibited for use in the European Community (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  agricultural policy;  information technology and data processing;  deterioration of the environment
 Date Published: 2004-04-29

 Important legal notice|32004L0061Commission Directive 2004/61/EC of 26 April 2004 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for certain pesticides prohibited for use in the European Community (Text with EEA relevance) Official Journal L 127 , 29/04/2004 P. 0081 - 0091Commission Directive 2004/61/ECof 26 April 2004amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for certain pesticides prohibited for use in the European Community(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals(1), and in particular Article 10 thereof,Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin(2), and in particular Article 10 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on products of plant origin, including fruit and vegetables(3), and in particular Article 7 thereof,Whereas:(1) Under Council Directive 79/117/EEC(4), as last amended by Council Regulation (EC) No 2003/807(5), mercuric oxide, mercurous chloride (calomel), other inorganic mercury compounds, alkyl mercury compounds, alcoxyalkyl and aryl mercury compounds, aldrin, chlordane, dieldrin, HCH, hexachlorobenzene, camphechlor (toxaphene), ethylene oxide, nitrofen, 1,2-dibromoethane, 1,2-dichloroethane, dinoseb and binapacryl are pesticides, prohibited for use and placing on the market in the EC. In view of the availability of some of these pesticides on the world market it is prudent to set Maximum Residue Levels for all products at the Lower Limit of Analytical Determination. Some mercuric compounds cannot be distinguished from mercuric compounds originating from environmental contamination.(2) Where no legal use of a pesticide is allowed and where no residues can be tolerated it is appropriate that the MRL established at the appropriate lower limit of analytical determination on fresh produce, apply also on the composite and processed products.(3) The opinions of the Scientific Committee for Plants have been taken into account, in particular its advice and recommendations concerning the methodology to be followed for the protection of consumers of agricultural products treated with pesticides.(4) Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended.(5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1In part A of Annex II to Directive 86/362/EEC the following rows are added:">TABLE>"Article 2In part A of Annex II to Directive 86/363/EEC the following rows are added:">TABLE>"Article 3In part B of Annex II to Directive 86/363/EEC the following rows are added:">TABLE>"Article 4The maximum residue levels listed in the Annex to this Directive are added to those listed in Annex II to Directive 90/642/EEC for the pesticides in question.Article 51. Member States shall adopt and publish, eight months after the adoption of this Directive at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.They shall apply those provisions from nine months after the adoption of this Directive.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 6This Directive shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.Article 7This Directive is addressed to the Member States.Done at Brussels, 26 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2004/2/EC (OJ L 14, 21.1.2004, p. 10).(2) OJ L 221, 7.8.1986, p. 43. Directive as last amended by Directive 2004/2/EC.(3) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2004/2/EC.(4) OJ L 33, 8.2.1979, p. 36.(5) OJ L 122, 16.5.2003, p. 36.ANNEX">TABLE>"